Citation Nr: 1829304	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sinusitis. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability, to include lumbar degenerative joint disease (DJD).

5.  Entitlement to service connection for residuals of ear infections. 

(The issues of entitlement to an increased rating for acne, scrotal nodule, facial scarring, chloracne, and dermatofibromas with scars and the claim for entitlement to service connection for fibrosis are addressed in separate Board decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to August 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle.  

In April 2017 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  The Veteran also testified before another VLJ in an earlier January 2016 videoconference hearing.  The Board is mindful of the holding in Arneson v. Shinseki, 24 Vet. App. 379 (2011) in which the Court of Appeals for Veterans Claims (Court) noted that the law requires that the VLJ who conducts a hearing on appeal to participate in any decision made on that appeal.  38 C.F.R. §§ 19.3 and 20.707.  However, the issues listed on the title page of this decision were not addressed at the January 2016 hearing.  Therefore, only the undersigned VLJ is required to participate in the adjudication of the claims for increased ratings for tinnitus and hearing loss, the claims to reopen service connection for sinusitis and a low back disability, and service connection for residuals of ear infections.  In April 2018, the Veteran also requested to appear at a third hearing before the Board regarding the claim for entitlement to service connection for fibrosis.  This issue will be addressed in a future Board decision after an additional hearing is provided.  As noted above, the Veteran's remaining claim on appeal (entitlement to an increased rating for a skin disability) is the subject of a separate decision of the Board and the Board will now proceed with a decision in this case.

The claim to reopen service connection for sinusitis was previously before the Board in August 2016.  At that time, it was remanded to provide the Veteran a videoconference hearing per his request in the May 2014 substantive appeal.  The requested hearing was provided in April 2017 before the undersigned VLJ.  The claim has now returned to the Board along with the other claims listed on the title page of this decision for additional appellate action.

The issues of entitlement to an increased rating for bilateral hearing loss and entitlement to service connection for residuals of ear infections are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experiences bilateral tinnitus.

2.  The claim of entitlement to service connection for sinusitis was initially denied on the merits in an April 1993 rating decision.  The Veteran made several attempts to reopen the claim and was most recently denied in a February 2005 rating decision.  

3.  The evidence received since the February 2005 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.

4.  The claim of entitlement to service connection for a low back disability, characterized as a lumbar disorder, was initially denied on the merits in an April 1993 rating decision.  The Veteran made several attempts to reopen the claim and was most recently denied service connection for DJD of the back in a November 2007 rating decision.  

5.  The evidence received since the November 2007 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  There is no schedular basis for the assignment of a rating in excess of 10 percent for tinnitus.  38 U.S.C. § 1155; 38 C.F.R. § 4.87, Diagnostic Code 6260.

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for sinusitis.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

3.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disability, to include lumbar DJD.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Tinnitus

Entitlement to service connection for tinnitus was granted in an April 1999 rating decision with an initial 10 percent evaluation assigned effective December 16, 1998.  The February 2014 rating decision on appeal continued the 10 percent evaluation.  The Veteran complained of recurrent tinnitus throughout the claims period and during a VA audiological examination in December 2015.  However, the current 10 percent evaluation is the maximum schedular rating available for tinnitus, whether the sound is heard in one ear, both ears, or the head.  38 C.F.R. §4.87, Diagnostic Code 6260.  Thus, a rating in excess of 10 percent is not warranted and there is no legal basis upon which to award a higher evaluation for tinnitus.  The Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Claims to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it at least triggers the duty to assist by providing a medical opinion.  The Court further held that 38 C.F.R. § 3.156 (a) "must be read as creating a low threshold," and that "the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade at 117.  The Court further noted that "[t]he Board's analysis of the issue of reopening must first be confined to the subject of the existence of new and material evidence alone and must not be an outcome-based decision."  Id. at 121.

Sinusitis

The Veteran first filed a claim for entitlement to service connection for sinusitis in June 1989.  The claim was administratively denied in December 1989 as the Veteran failed to adequately prosecute the claim and respond to VA requests for information.  The Veteran filed again for service connection in July 1992, and the claim was denied on the merits in an April 1993 rating decision.  The RO found that there was no evidence of sinusitis during service or within 12 months after discharge.  As there was no evidence of a nexus linking sinusitis to active duty and the claim was denied.  Notice of the April 1993 rating decision was provided in May 1993 and the Veteran did not appeal the denial of his claim.  The April 1993 rating decision is therefore final.  38 U.S.C. §§ 5108, 7103; 38 C.F.R. § 3.156.

The Veteran made several attempts to reopen the claim for service connection for sinusitis and was most recently denied in a February 2005 rating decision.  The evidence of record at the time of the February 2005 rating decision included service treatment records, which were negative for complaints or treatment related to the Veteran's sinuses, and private and VA treatment records documenting a right transantral ligation of the internal maxillary artery in June 1989 and treatment for sinusitis from January 1991.  A VA examination performed in January 1996 confirmed the Veteran's history of surgery and sinus problems, but contained a medical opinion weighing against service connection on direct and secondary bases.  The Veteran's statements and testimony at a December 1995 RO hearing related his sinus problems to exposures associated with his work in a ship engine room during service, or in the alternative, to his service-connected skin condition.  The February 2005 rating decision found that new and material evidence had not been submitted indicating that the Veteran's sinusitis was etiologically related to service or a service-connected disability.

In April 2009, the Veteran filed the current claim to reopen service connection for sinusitis.  The evidence received since the February 2005 rating decision includes additional records of VA medical care showing continuing treatment for sinusitis.  A January 2013 sinus CT at the VA Medical Center (VAMC) did not indicate active sinusitis, though acute sinusitis was diagnosed in February 2015.  The Veteran also testified in April 2017 that he believed his sinus problems were related to exposure to diesel fumes, oils, battery acid, and other chemicals associated with his service duties as a diesel mechanic.  

The Board finds that this medical and lay evidence is new, as it was not of record at the time of the February 2005 rating decision, but it is not material as it does not relate to an unestablished fact necessary to substantiate the claim, does not raise a reasonable possibility of establishing the claim, and in the case of the new lay statements, is cumulative and redundant of the evidence previously before the Board.  While the new VA records document additional treatment of the Veteran's sinusitis, the records do not provide any evidence of a link between the diagnosed condition and any incident of active duty service or a service-connected disability.  None of the Veteran's treating physicians have provided a medical opinion in support of the claim or otherwise commented on a service-related etiology for the Veteran's disability.  The Veteran's lay statements are also cumulative and redundant of contentions and statements at the time of the previous denial of service connection and cannot constitute material evidence.   

In sum, the record does not contain any new evidence of a link between the Veteran's sinusitis and active duty or a service-connected disability.  The lay statements added to the record are cumulative and redundant of previous evidence and cannot serve to reopen the service connection claim.  The Board has carefully and specifically considered the Court's decision in Shade, but none of the evidence added to the record raises a reasonable possibility of substantiating the claims or would at least trigger the VA's duty to assist by providing a medical opinion.  The competent evidence does not indicate that the claimed disability is etiologically related to active duty and as noted above, the Veteran's statements regarding his in-service exposures are redundant of evidence previously of record.  Thus, the Board finds that new and material evidence has not been submitted to allow for reopening of the claim.




Low back Disability

The Veteran first filed a claim of entitlement to service connection a low back disability in November 1989.  The claim was administratively denied in December 1989 as the Veteran failed to adequately prosecute the claim and respond to VA requests for information.  The Veteran filed again for service connection in July 1992, and the claim was denied on the merits in an April 1993 rating decision.  The RO found that there was no evidence of a low back disorder during service or within 12 months after discharge.  There was no evidence of a nexus linking the claim low back condition to active duty and the claim was denied.  Notice of the April 1993 rating decision was provided in May 1993 and the Veteran did not appeal the denial of his claim.  The April 1993 rating decision is therefore final.  38 U.S.C. §§ 5108, 7103; 38 C.F.R. § 3.156.

The Veteran made several attempts to reopen the claim for service connection for a low back disability and was most recently denied in a November 2007 rating decision.  The evidence of record at the time of the November 2007 rating decision included service and post-service treatment records showing treatment for low back pain beginning in June 1984.  Service records are negative for treatment or complaints related to the low back and the Veteran's spine was normal at the examination for separation in August 1969.  The Veteran's post-service VA and private treatment records document several work-related back injuries, including a lumbar strain in December 1976 for which the Veteran filed a worker's compensation claim and a fall at a shipyard in 1981.  Other treatment records include the Veteran's statements that his low back condition, including DJD and disc disease, was related to post-service work injuries.  In July 1992 and April 1999, the Veteran reported that his low back was injured during active duty due to rough seas and from maintaining extreme positions for extended periods to perform his service duties.  The November 2007 rating decision denied service connection for DJD of the back as there was no evidence of a nexus between the claimed condition and active duty.

The Veteran filed an inferred claim to reopen service connection for a low back disability in August 2013.  The evidence received since the November 2007 rating decision includes additional records of treatment for a low back disability and the May 2009 opinion of the Clinical Director of VA's Compensation and Pension services in Seattle.  After reviewing the Veteran's service records and a letter from the Veteran's VA physician, the Director concluded that there was no evidence the current medical problems, including chronic low back pain, were related to active duty.  The record also contains a February 2016 statement from the Veteran and his April 2017 testimony contending that his low back problems were due to severe seasickness and accumulated wear and tear while performing service duties.  

The Board finds that this medical and lay evidence is new, as it was not of record at the time of the November 2007 rating decision, but is not material as it does not relate to an unestablished fact necessary to substantiate the claim, does not raise a reasonable possibility of establishing the claim, and in the case of the new lay statements, is cumulative and redundant of the evidence previously before the Board.  While the new treatment records document ongoing complaints of low back pain, the records do not provide any evidence of a link between the diagnosed condition and any incident of active duty service.  None of the Veteran's treating physicians have provided a medical opinion in support of the claim or otherwise commented on a service-related etiology for the Veteran's disability.  In fact, the May 2009 opinion of the VA Clinical Director weighs against the claim.  The Veteran's lay statements are also cumulative and redundant of contentions and statements at the time of the previous denial of service connection and cannot constitute material evidence.   

The Board has carefully and specifically considered the Court's decision in Shade, but none of the evidence added to the record raises a reasonable possibility of substantiating the claims or would at least trigger the VA's duty to assist by providing a medical opinion.  The competent evidence does not indicate that the claimed disability is etiologically related to active duty and as noted above, the Veteran's statements regarding his in-service injuries are redundant of evidence previously of record.  Thus, the Board finds that new and material evidence has not been submitted to allow for reopening of the claim.


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied.

New and material evidence has not been received and reopening of the claim of entitlement to service connection for sinusitis is denied.

New and material evidence has not been received and reopening of the claim of entitlement to service connection for a low back disability, to include lumbar DJD, is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered on the claims for an increased rating for hearing loss and service connection for residuals of ear infections.  Specifically, the Veteran should be provided a VA examination and medical opinion to determine the severity and etiology of the disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment from the Seattle VAMC dating from March 28, 2017 to the present.

2. Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss and the nature and etiology of any residuals of ear infections.  The claims file must be made available to and reviewed by the examiner.  

a)  Evaluate the Veteran's hearing in accordance with the criteria delineated in 38 C.F.R. § 4.85 and including testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  

b)  The examiner should determine whether the Veteran manifests any residuals of chronic ear infections and if so, whether the residuals are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to any incident of active duty service, to include the Veteran's treatment for left ear pain in September 1967 and a left ear abscess in August 1968. 

The Veteran contends that he developed chronic ear infections during active duty service and has residual infections due to a left ear abscess.  Service records document the Veteran's complaints of left ear pain in September 1967 and ear irrigation.  A left ear abscess was also noted in August 1968 and treated with antibiotics.  The Veteran's ears were normal upon examination for separation in August 1969.  The earliest post-service complaint related to the Veteran's ears dates from September 1984 when he was treated for left otitis media.  Ear symptoms and otitis media were also present in March 1999, January 2009, March 2009, and February 2016.  The Veteran's VA physician also observed possible Eustachian tube issues related to sinusitis or rhinitis.  The Veteran contends that he experienced recurrent ear infections and an ear abscess during active duty and has experienced recurrent ear infections approximately once a year since that time.   

A full rationale, i.e. explanation, must be provided for all stated opinions.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


